           Case 1:17-cv-10475-GAO Document 134 Filed 02/08/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

    RICHARD FERRARI and WILLIAM
    BOHR, individually and on behalf of all
    others similarly situated,                         CIVIL ACTION NO. 17-10475-GAO


                          Plaintiffs,
                                                       REQUEST FOR ORAL ARGUMENT
                          vs.

    VITAMIN SHOPPE, INC.,                              Leave to file excess pages granted on
                                                       January 19, 2021 [ECF No. 131]
                          Defendant.

                   DEFENDANT VITAMIN SHOPPE INDUSTRIES, LLC’S
                        MOTION FOR SUMMARY JUDGMENT

         In this Motion for Summary Judgment, Defendant Vitamin Shoppe Industries, LLC

(“Vitamin Shoppe”) seeks dismissal with prejudice of all remaining causes of action asserted in

Plaintiffs’ Second Amended Complaint.

         Plaintiffs’ complaint contends that statements on the labels of three dietary supplement

products are false. They assert the following seven causes of action: (1) Untrue and Misleading

Advertising under Massachusetts G.L. c. 266 §91; (2) Violation Of Massachusetts ALM GL Ch.

94 §§ 187 and 190 and 105 CMR 590.001 et seq.;1 (3) Violation of the Illinois Consumer Fraud

and Deceptive Business Practices Act; (4) Breach of Express Warranty; (5) Breach of Implied

Warranty; (6) Unjust Enrichment; and (7) Violation of Massachusetts ALM GL Ch. 93A et seq.

The Motion for Summary judgment seeks dismissal of all claims on the grounds that:

         I.      Plaintiffs’ claims are expressly preempted by 21 U.S.C. § 343-1(a)(5) because

                 they would impose standards that are different from, not identical to, the federal



1
    Plaintiffs previously voluntarily dismissed Count Two. See ECF No. 41 at 11 n.1.
        Case 1:17-cv-10475-GAO Document 134 Filed 02/08/21 Page 2 of 3




              regulatory framework for dietary supplement labeling of “structure/function

              claims” which are permitted by 21 U.S.C. § 343(r)(6); and

       II.    Even if Plaintiffs’ claims were not preempted, summary judgment would still be

              required because Plaintiffs proffer no evidence that the label statements are

              actually false.

       In support of its Motion, Defendant relies upon its Rule 56.1 Statement of Material Facts,

the Declaration of Michael R. McDonald and Exhibits attached thereto, and the Declaration and

Appendix of Dr. Jay Hoffman and accompanying scientific studies annexed as exhibits thereto.


                                                    DEFENDANT VITAMIN
                                                    INDUSTRIES, LLC
                                                    By its Attorneys

                                                    /s/ Michael R. McDonald
                                                    Michael R. McDonald (admitted pro hac
                                                        vice)
                                                    Caroline E. Oks (admitted pro hac vice)
                                                    Mary K. Bessemer (admitted pro hac vice)
                                                    GIBBONS P.C.
                                                    One Gateway Center
                                                    Newark, New Jersey 07102
                                                    Telephone: (973) 596-4500
                                                    mmcdonald@gibbonslaw.com
                                                    coks@gibbonslaw.com
                                                    mbessemer@gibbonslaw.com

                                                    Andrea C. Kramer, Esq. (BBO# 632584)
                                                    KRAMER LAW LLC
                                                    P.O. Box 1436
                                                    Brewster, MA 02631
                                                    Telephone: (617) 780-1685
                                                    andrea@kramerlawllc.com

Dated: February 8, 2021




                                               2
         Case 1:17-cv-10475-GAO Document 134 Filed 02/08/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, I served a copy of this Motion on all

counsel of record by filing the pleading through the Electronic Case Filing (ECF) system and

by first-class mail to those counsel not registered with ECF.

                                                /s/ Michael R. McDonald
                                                    Michael R. McDonald

                         LOCAL RULE 7.1(A)(2) CERTIFICATION

        I, Michael R. McDonald, certify that I have conferred with Plaintiffs’ counsel in a good

faith effort to resolve or narrow the issues presented in this motion.

                                                /s/ Michael R. McDonald
                                                Michael R. McDonald




                                                  3
